      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Christine Jouppi,                               Civ. No. 19-571 (ECT/BRT)

                      Plaintiff,

v.

EquityExperts.org Midwest LLC,                    PRETRIAL SCHEDULING ORDER

                     Defendant.


       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy, and inexpensive determination of this

action, the following schedule will govern these proceedings unless modified by this

Court’s order. This Pretrial Scheduling Order has been tailored to the needs of the case

with the input of the parties. The parties and their counsel must diligently work to meet

all the deadlines and obligations set forth in the Order.

STIPULATED PROPOSALS TO AMEND THE SCHEDULING ORDER

       If the parties agree on proposals to amend this Pretrial Scheduling Order, a formal

motion is not necessary; however, any stipulation to support a proposed amendment must

show good cause and explain how the requirements of Local Rule 16.3 are satisfied.

Agreement between the parties is not sufficient. If any proposed amended deadlines have

already expired, any stipulation must also address the requirements of Local Rule

16.3(d). Stipulated proposals must be filed, and the parties must submit a proposed order

in Word format to chambers at thorson_chambers@mnd.uscourts.gov.
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 2 of 11



MODIFICATION OF A SCHEDULING ORDER, IF OPPOSED

       If any portion of a proposed amended scheduling order is opposed, a motion to

modify the Pretrial Scheduling Order must be made in accordance with Local Rule 16.3.

PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

       The parties have discussed the scope of discovery, including relevance and

proportionality. The parties have also discussed any issues about preserving discoverable

information. The parties do not foresee that electronic discovery will be a significant

issue in this case and have represented they will work together to resolve any disputes.

       The parties must further discuss a plan and protocol for any electronic discovery

and any preservation issues before April 11, 2019, and will present any disputes to the

Court before April 25, 2019, by letter. The parties are advised that an e-Discovery Guide

is available on the Court’s website http://www.mnd.uscourts.gov. 1




1
       If a formal plan or protocol is appropriate, the parties should: (1) consider
whether their plan should be submitted to the Court as a proposed order; (2) serve early
document requests pursuant to Rule 34 to facilitate their discussions about electronic
discovery, or, if early document requests are impracticable, a list of the types of
documents the party will seek in discovery; (3) discuss where discovery sought is stored,
including storage on the party’s premises, data stored by a party using third party
providers (e.g., the “cloud”), storage on devices used by a party (or its employees, for
example) including laptops, smart phones, or other personal devices; (4) discuss whether
email or other electronic communications will be sought and identify what electronic
discovery tools or techniques will be applied; and (5) discuss the other topics relating to
electronic discovery set forth in the Federal Rules of Civil Procedure. A plan or protocol
should be clear on how the plan or protocol will operate during the course of fact
discovery to satisfy a party’s obligation to respond to a first and subsequent set of
document requests.


                                             2
Template date February 2019
     CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 3 of 11



DEADLINES FOR INITIAL DISCLOSURES AND FACT DISCOVERY

      1.     The parties must make their initial disclosures under Fed. R. Civ. P.
             26(a)(1) on or before April 18, 2019. If a description by category and
             location of the documents is offered pursuant to Rule 26(a)(1)(A)(ii), the
             party must provide a copy of their initial disclosure documents by May 2,
             2019, to the extent they are in that party’s possession and control.

      2.     The parties must commence fact discovery procedures in time to be
             completed on or before November 1, 2019. 2

ADDITIONAL DISCOVERY LIMITATIONS

      The following discovery limitations apply:

      1.     No more than a total of 25 interrogatories, counted in accordance with Fed.
             R. Civ. P. 33(a), shall be served by either side.

      2.     No more than 30 document requests shall be served by each side.
             Objections to document requests must meet the requirements of amended
             Rule 34(b)(2)(B). If the responding party is producing copies of documents
             or copies of electronically stored information and the copies are not
             produced with the responses, another reasonable time must be specified in
             the response. If the requesting party disagrees that this is reasonable, the
             parties must meet and confer to agree on the timetable for production.

      3.     No more than 40 requests for admissions shall be served by each side.

      4.     No more than 10 factual depositions, excluding expert witness depositions,
             shall be taken by each side.

      5.     The parties have discussed the procedures for noticing and taking Rule
             30(b)(6) depositions and agree that they will serve their 30(b)(6) deposition
             notices by September 15, 2019 so these depositions can be arranged and
             taken by the fact discovery deadline.


2
        This Scheduling Order may permit discovery after other deadlines have passed. As
just one example, a motion to amend deadline may expire during the discovery period
and discovery necessary to meet the deadline must be diligently pursued prior to the
expiration of the motion to amend deadline. The parties must bring fact discovery
disputes promptly to the Court’s attention (following the required meet and confer) so
that discovery disputes that arise during the fact discovery period can be resolved well
within the fact discovery period.

                                            3
Template date February 2019
     CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 4 of 11



       6.     The parties reserve their rights to seek a medical examination of Plaintiff if
              she puts her mental or physical condition at issue. Any Rule 35 Medical
              examination(s) must be scheduled to take place before fact discovery
              closes.

DEADLINES FOR EXPERT DISCOVERY

       Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A)

and the full disclosures required by Rule 26(a)(2)(B), and production of the written report

prepared and signed by the expert witness, must be made as follows:

       1.     The plaintiff anticipates calling up to 2 experts in the fields of liability and
              damages. The defendant anticipates calling up to 2 experts in the fields of
              liability and damages. Counsel for the parties must meet and confer to
              discuss updates to their anticipated experts and their fields of expertise by
              November 1, 2019.

       2.     The identity of any expert who may testify at trial regarding issues on
              which the party has the burden of persuasion must be disclosed on or before
              December 2, 2019.

       3.     The initial expert written report(s) completed in accordance with Fed. R.
              Civ. P. 26(a)(2)(B) must be served on or before December 2, 2019.

       4.     The identity of any experts who may testify in rebuttal to any initial expert
              must be disclosed on or before January 15, 2020.

       5.     Any rebuttal expert written report(s) completed in accordance with Fed. R.
              Civ. P. 26(a)(2)(B) must be served on or before January 15, 2020.

       6.     All expert discovery, including expert depositions, must be completed by
              February 14, 2020. The parties must meet and confer to coordinate expert
              depositions immediately following each disclosure of experts so that all
              expert depositions can be coordinated and completed on time. The parties
              must inform their experts about the deadlines for expert disclosures and
              depositions in this Scheduling Order.

       7.     Each side may call up to 2 experts. Each side may take 1 deposition per
              expert.




                                              4
Template date February 2019
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 5 of 11



NON-DISPOSITIVE MOTION DEADLINES

       1.     Motions seeking to join other parties must be filed and served by June 3,
              2019. The parties must diligently pursue any investigation or discovery
              using the appropriate discovery tools available to meet this deadline.

       2.     Motions seeking to amend the pleadings must be filed and served by June
              3, 2019. The parties must diligently pursue any investigation or discovery
              using the appropriate discovery tools available to meet this deadline.

       3.     If applicable, motions seeking an amendment of the pleadings to add a
              claim for punitive damages must be filed and served by September 3,
              2019.

       4.     Non-dispositive motions.

              a)     All non-dispositive motions relating to fact discovery must be filed
                     and served by November 15, 2019.

              b)     All other non-dispositive motions, including motions relating to
                     expert discovery, must be filed and served by February 14, 2020.

              c)     The parties must meet and confer to resolve fact and expert
                     discovery disputes when they arise, and if unresolved, bring
                     discovery disputes promptly to the Court’s attention.

NON-DISPOSITIVE MOTIONS

       If a non-dispositive motion is filed, it must comply with the Electronic Case Filing

Procedures for the District of Minnesota, Local Rules 7.1, and for discovery motions,

also be in the form prescribed by Local Rule 37.1.

       The “Meet and Confer” requirement must include attempts to meet and confer

through personal contact, rather than solely through correspondence.

       All non-dispositive motions must be scheduled for hearing by calling Melissa

Kruger, Courtroom Deputy/Judicial Assistant to Magistrate Judge Thorson, at 651-848-

1210, prior to filing. Even if the parties agree that a motion can be submitted on the


                                             5
Template date February 2019
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 6 of 11



papers without oral argument, Ms. Kruger must be contacted to set the date for

submission of the matter to the Court. The matter will be deemed submitted upon receipt

of the last filing. The Court will determine whether to hold a hearing.

       Ideally, if the parties are not able to resolve their dispute following their meet and

confer and motion practice is necessary, the parties would jointly contact the Court to

obtain a hearing date that works for both sides.

       Once the moving party has secured a hearing date, it must promptly serve and file

the notice of hearing informing all parties of the nature of the motion and the date, time

and location of the hearing. The moving party may serve and file the motion and

remaining motion papers no later than 14 days before the hearing date, unless a different

briefing schedule is set. A party may not call chambers and secure a hearing date or

“hold” a hearing date without that party promptly serving and filing a notice of hearing.

       Counsel may not notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission.

INFORMAL DISPUTE RESOLUTION (IDR)

       Prior to initiating any non-dispositive motion, parties should consider whether the

matter can be informally resolved without a formal non-dispositive motion. All parties

must agree to participate before the Court will consider IDR. If there is no

agreement to resolve a dispute though IDR, then the dispute must be presented to

the Court through formal motion practice.

       If the parties agree to pursue the IDR process, the moving party, or the parties

jointly, must electronically file a short letter setting forth the issue to be resolved. The

                                               6
Template date February 2019
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 7 of 11



Court will review the letter and inform the parties whether IDR will be used. If IDR is

used, the parties will be contacted by the Court to schedule a telephone conference and

allow for position letters to be filed by each side.

       If the parties wish to proceed with IDR in a manner other than that outlined above,

the short letter must include a specific proposal for the Court to consider.

DISCOVERY DISPUTES

       1.     Telephone Conference Required

       Before formally moving for an order relating to discovery or requesting IDR, the

movant must request a telephone conference with the Court. This request for a telephone

conference must be made well in advance of the anticipated filing deadline. Accordingly,

before moving for an order relating to discovery, the movant must request a telephone

conference with the Court and submit a SHORT JOINT EMAIL to chambers at

thorson_chambers@mnd.uscourts.gov setting forth:

              a)      the discovery dispute;

              b)      the parties’ positions on informal dispute resolution;

              c)      the deadline for fact discovery and how the discovery dispute affects

                      the deadline; and

              d)      any other information that would be helpful to the parties and the

                      Court in resolving the dispute in a just, speedy, and inexpensive

                      way. No attachments are permitted.

The Court will then schedule a conference call. The telephone conference is required to

ensure that the dispute is presented and resolved consistent with Fed. R. Civ. P. 1.

                                               7
Template date February 2019
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 8 of 11



       2.      Form of Discovery Motions

       Local Rule 37.1 governs the form of discovery motions. Counsel must adhere to

the Rule; however, they should prepare their documents to offer a clear presentation of

the discovery dispute in an efficient and effective way. One suggested approach is set

forth below.

Insert the actual written discovery request

Insert the actual response and objections

Insert positions after meet and confer to make clear any compromise positions offered by
either side

Legal argument

Specific relief sought


The history and current status of the dispute should be clear to the Court without having

to cross-reference multiple exhibits.

       If a party claims that responding to discovery presents an undue burden, the

responding party must present evidence supporting this objection in their motion papers.

       The Court will give the parties permission to exceed the word limits for their

memorandum if the additional words will help avoid the need to cross-reference multiple

exhibits to understand the:

            • requests at issue;

            • responses and basis for objections;

            • parties’ positions after their meet and confer sessions;

            • legal arguments; and
                                              8
Template date February 2019
      CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 9 of 11




          • specific relief sought.

       If a party seeks to exceed the limits, they must obtain permission by filing and

serving a letter pursuant to Local Rule 7.1(f)(1)(D). The letter should reference this

Scheduling Order.

DISPOSITIVE MOTIONS

       All dispositive motions must be filed and served by the moving party on or before

April 15, 2020. Counsel for the moving party should schedule the hearing shortly before

filing their motion papers by calling Rachael Morton, Courtroom Deputy for Judge Eric

Tostrud, at 651-848-1190. The parties must comply with Local Rule 7.1 and the

Electronic Case Filing Procedures Guide, Civil Cases.

       When scheduling a summary judgment hearing, the parties must notify the Court

whether there will be cross-motions for summary judgment so that the Court may enter

an appropriate briefing order. The parties should confer about the possibility of cross-

motions before contacting chambers to schedule a summary judgment hearing.

       Two courtesy copies of all memoranda and one courtesy copy of all supporting

documents should be delivered to Judge Tostrud’s chambers no later than the next

business day after documents are filed on ECF. Judge Tostrud prefers that the courtesy

copies be three-hole punched; unstapled; printed double-sided, if feasible; and, if

voluminous, appropriately tabbed.

       Notwithstanding the foregoing, no party shall bring a dispositive motion pursuant

to Fed. R. Civ. P. 56 while formal discovery is ongoing without first obtaining permission

from the undersigned magistrate judge. Permission shall be sought by electronically filing
                                             9
Template date February 2019
     CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 10 of 11



via ECF a letter of no more than three pages briefly setting forth the basis for the motion,

whether discovery relating to the issue or issues to be addressed by the motion is

complete, and why judicial efficiency would be served by allowing the motion to proceed

at this time. The other party or parties may file brief letters in support of or in response to

the request. Denial of a request for permission to file an interim dispositive motion shall

not be taken as an indication of the Court’s view about the merits of the proposed motion.

       The parties may seek the entry of a protective order. If a protective order is sought,

the parties must use the form available on the Court’s website under the Court Forms tab,

in the “Pretrial, Discovery and Trial Forms” section as a starting point for their proposed

order. See Local Rule 26.1(b)(2). In the interim, any documents that any producing party

believes should be governed by a protective order shall be produced to opposing counsel

for the attorney’s review only and shall not be withheld on the basis that no protective

order is yet in place. After the protective order is entered, the producing party must

appropriately designate the documents under the protective order. The parties’ stipulation

and proposed protective order must be submitted to the Court before April 25, 2019.

FILING DOCUMENTS UNDER SEAL

       If the parties file documents under seal, they must follow the procedures set forth

in Local Rule 5.6. This Court notes that the Committee Notes to the Local Rule are

instructive. See http://www.mnd.uscourts.gov/local_rules/LR-5-6.pdf.




                                              10
Template date February 2019
     CASE 0:19-cv-00571-ECT-BRT Document 8 Filed 04/01/19 Page 11 of 11



SETTLEMENT CONFERENCE

       A settlement conference will take place on October 4, 2019. A separate Order for

Settlement Conference will be issued.

TRIAL

       This case will be ready for a jury trial on or about August 17, 2020. The

anticipated length of trial is 3 days.

Date: April 1, 2019

                                     s/ Becky R. Thorson
                                     BECKY R. THORSON
                                     United States Magistrate Judge




                                             11
Template date February 2019
